 

 

Exhibit 10.10

 

First Amendment

Consultancy Agreement

To:

D.L Capital Ltd

 

Dear Sir(s),

 

This is to confirm and acknowledge the amendment to Consulting Agreement (the
“Agreement”) entered on August, 12 August 2009, by and between Enertec Systems
2001 Ltd., a private company registered in the State of Israel with company
number 513144261 (hereinafter: “Company”) and D.L Capital Ltd., a corporation
organized under the laws of the State of Israel (“DL”) effective as of October
1st 2011.

 

Pursuant to this Amendment the Company shall assign and transfer its rights and
obligations pursuant to the Agreement (on "as is" basis) to Enertec Electronics
Ltd (which indirectly fully controls the Company).

 

Pursuant to this Amendment Enertec Electronics will pay a monthly fee in the
amount of NIS 60,000 (Sixty thousand New Israeli Shekels) per month (the “Fee”).
The monthly Out-of-Pocket Expenses shall be updated to US$3,000.

 

The Fee will be payable to DL or any of its subsidiaries or at its discretion to
Mr. Davis Lucatz personally.

 

All other terms and conditions included in the Agreement shall remain in effect.

 



 

  Sincerely   /s/ David Lucatz   Enertec Systems 2001 Ltd

 

I confirm, acknowledge and agree to the aforementioned.

 

 

Sincerely

 



          /s/ David Lucatz     /s/ David Lucatz   Enertec Electronics Ltd    
D.L Capital Ltd        

 





 



 

 

 